18-23066-rdd   Doc 21   Filed 12/11/18     Entered 12/11/18 16:16:26     Main Document
                                          Pg 1 of 2


                                  T HE L AW O FFICE OF
                                  RICK S. COWLE
                                     18   F A I R S T RE E T
                                                                            A D M IT T E D I N NY, CT
                                                                            & W A S H I NG T O N D.C.
                               C A RM E L , N E W Y O RK 10512         E-M A I L : rcowlelaw@comcast.net
                                       __________                            W E B : rcowlelaw .com

                              T E LE P H O NE (845) 225-3026
                              F A C S I M ILE (845) 225-3027




December 11, 2018

Honorable Robert D. Drain
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4140

Re: Timothy Dwight & Susanne M. Dwight
Case No. 18-23066 (rdd)

Dear Judge Drain:

The Office of Rick S. Cowle, P.C. (the “Firm”) represents the Debtors, Timothy
Dwight & Susanne M. Dwight, in the above-referenced bankruptcy case. Loss
Mitigation Status Conference is currently scheduled for December 12, 2018. Please
allow this letter to serve as a status update for loss mitigations for the first
mortgage with Selene Finance, LP (the “Creditor”).

Selene Fianance, LP

With regard to the first mortgage with Selene Finance, LP, on August 27, 2018, our
office filed a Loss Mitigation Request and the order was entered on September 14,
2018. On October 11, 2018 our office emailed Counsel that filed a Notice of
Appearance on behalf of the secured creditor for the underlying bankruptcy (ECF.
Doc. No. 15) regarding representation in loss mitigation . We were advised that
Counsel was not retained by the Lender for Loss Mitigation but would reach out to
the Lender. Our office has been in contact with Counsel several times in the last
couple of months to see if they were retained.

On or around November 29, 2018, the undersigned received a denial letter directly
from the Lender advising the Debtors were denied for a Streamline Modification.
However, no documents were ever submitted for any loss mitigation review as there
has been no Creditor Affidavit filed. In addition, our office received a servicing
Transfer letter from Selene stating on November 9, 2018, the loan will be
transferred to Rushmore Loan Management Services, LLC . An email was sent to
Counsel with the above information and we were advised that the matter was going
to be escalated to see if they were retained for Loss Mitigation. We are currently
waiting to hear back.
18-23066-rdd   Doc 21   Filed 12/11/18    Entered 12/11/18 16:16:26   Main Document
                                         Pg 2 of 2



In addition, on December 5, 2018, our office reached out to Counsel that typically
represents Rushmore in loss mitigation. The attorney contacted Rushmore and are
waiting to hear back.

We are waiting for an update from that office.

Sincerely,

THE LAW OFFICE OF RICK S. COWLE, P.C.

By:   /s/ Rick S. Cowle
      Rick S. Cowle, Esq.
